Citation Nr: 1045162	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  03-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for conductive 
hearing loss disability of the left ear, and if so whether the 
reopened claim should be granted.

2.  Entitlement to service connection for sensorineural hearing 
loss disability of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran had active military service from December 1950 to 
March 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that inter alia denied service connection for bilateral 
hearing loss disability.  

In December 2003 the Board issued a decision that determined a 
claim for service connection for left ear hearing loss disability 
had been previously finally denied and that new and material 
evidence had not been received to reopen the claim.  The Veteran 
appealed the Board's December 2003 decision to the United States 
Court of Appeals for Veterans Claims (Court), which issued a 
nonprecedential decision in November 2006 that upheld the Board's 
decision.  The Veteran thereupon appealed the Court's decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).

In March 2008 the Federal Circuit issued a decision that reversed 
the Court's decision, based on a determination that the original 
claim in 1955 was for conductive hearing loss while the new claim 
in 2002 was for sensorineural hearing loss; accordingly the new 
claim could not be prejudiced by the previous denial.  Boggs v. 
Peake, 520 F.3d 1330 (2008).  The Court thereupon issued a 
memorandum decision in July 2008 that vacated the Board's 
decision of December 2003 and remanded the case to the Board for 
further consideration.

The Board remanded the case for further development in April 2009 
and in August 2010.  The case has now been returned to the Board 
for further appellate action.
 
This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  The RO issued a rating decision in May 1955 that denied 
service connection for conductive hearing loss of the left ear; 
the Veteran did not appeal.

2.  Evidence received since the May 1955 rating decision is 
cumulative or redundant of the evidence previously of record or 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for conductive 
hearing loss disability of the left ear.

3.  Sensorineural hearing loss of the left ear is not 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim for service connection for left ear conductive hearing loss 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) 
(2010).  

2.  Sensorineural hearing loss disability of the left ear was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for left ear 
hearing loss disability.  The Board will initially discuss 
certain preliminary matters and will then address the pertinent 
law and regulations and their application to the facts and 
evidence.




Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided a letter in 
January 2003 that advised him of the criteria to reopen a 
previously-denied claim, the elements to establish entitlement to 
service connection, and the types of evidence that he should 
submit or identify.  In addition, he was advised of the basis of 
the prior denial in the June 2003 Statement of the Case.  The RO 
sent the Veteran a letter compliant with Dingess in March 2006.

Although full VCAA compliance was not afforded to the Veteran 
until after the initial adjudication of the claims, Board finds 
that there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims based on all evidence of 
record, with the exception of evidence submitted with a waiver of 
the Veteran's right to have the evidence initially considered by 
the originating agency.  There is no indication in the record or 
reason to believe that any ultimate decision of the originating 
agency would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds that VA has complied with its duty to assist 
the Veteran in the development of the claims.  In this regard, 
the Board notes that service treatment records (STRs), VA medical 
records, and private medical records have been associated with 
the claims folders.  Neither the Veteran nor his representative 
has identified any outstanding, existing evidence that could be 
obtained to substantiate the claims, and the Board is also 
unaware of any such evidence.  

The Veteran was provided with several VA audiological evaluations 
during the course of the appeal.  The Board remanded the case for 
an examination and opinion by a physician, but the Veteran failed 
to report for examination scheduled in October 2010.  When a 
claimant fails without good cause to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a).

In that regard, the Veteran's representative argues the 
originating agency failed to substantially comply with the terms 
of the Board's remand because a copy of the letter notifying the 
Veteran of the examination is not associated with the files.  
However, such a requirement was not articulated in the Board's 
remand, and the Veteran has not asserted that he was not notified 
of the examination.  The Board accordingly finds the originating 
agency substantially complied with the Board's remand.  D'Aries 
v. Peake, 22 Vet. App. 97 (2008); Dymant v. West, 13 Vet. App. 
141, 146-47 (1999). 

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and not prejudicial to the Veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions, or hardships of such services even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); C.F.R. § 
3.304(c) (2010).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c) (2010).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, and viewed the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but only need to be 
probative in regard to each element that was a specified basis 
for the last disallowance). 

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  However, the 
"benefit of the doubt rule" does not apply to the issue of new 
and material evidence.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

New and Material Evidence: Conductive Hearing Loss

In March 1955 the Veteran submitted a claim for service 
connection for a "left ear condition."  A VA medical examiner 
in May 1955 diagnosed chronic purulent otitis media in the left 
ear caused by an otitis media attack in 1941 (prior to military 
service) and also diagnosed conductive deafness in the left ear.

Based on review of the STRs and the medical evidence above, the 
RO issued a rating decision in May 1955 that found as fact the 
Veteran began having trouble with his left ear in 1941 and had 
continued to do so thereafter.  The RO also found as fact the 
Veteran had a perforated ear drum in service and was treated in 
service for chronic otitis media with some defective hearing.  
The RO concluded that initial onset of the Veteran's left ear 
pathology was prior to service and that records failed to reveal 
any trauma, disease, or pathology other than natural progress in 
the left ear disease.  The RO held that since the left ear 
condition existed prior to service without any evidence of 
aggravation or progression beyond natural progress, service 
connection was not warranted.  The Veteran was advised of the 
decision by a letter dated in May 1955 but he did not appeal.

Evidence of record at the time of the May 1955 rating decision 
consisted of service treatment records (STRs) and the report of 
the VA examination in March 1955 cited above.

Evidence associated with the files since the May 1955 decision 
consists of the following: (1) audiograms from Medicus Clinic 
dated in April 1996 and August 1997 showing bilateral hearing 
loss of  unidentified etiology or nature; (2) private treatment 
records showing complaint of left ear pain in January 2001; (3) 
the Veteran's new claim in October 2002 citing service in an 
artillery unit in Korea firing at Chinese and North Korean 
forces; (4) clinical note from Medicus Clinic in January 2003 
stating a clinical impression of advanced sensorineural hearing 
loss (SNHL) and associated tinnitus; (5) the Veteran's PTSD 
stressor questionnaire, received in February 2003, asserting 
exposure to artillery barrages and heavy combat in Korea; (6) VA 
audiology/speech consultation in March 2003 showing an impression 
of bilateral hearing loss, predominantly SNHL, severe in the 
right and moderate-to-severe in the left; (7) report of a VA 
audiology evaluation in October 2005 showing results inadequate 
for rating; (8) report of a VA audiological evaluation in January 
2006 stating the Veteran once again once again refused to follow 
instructions and failed to provide reliable readings, but stating 
an opinion that the Veteran's hearing loss is not likely related 
to active service; (9) report of a VA audiological evaluation in 
July 2009 showing diagnoses of severe-to-profound bilateral SNHL, 
normal middle ear pressure and mobility bilateral and no acoustic 
reflex thresholds identified bilaterally at the lower 
frequencies; (10) lay statement from Ms. T.H. dated in November 
2009 describing the current severity of the Veteran's hearing 
impairment; (11) notice of failure to report for VA ear 
examination in October 2010; and (12) record of an audiogram by 
Nu-Ear dated in October 2010 showing profound hearing loss but 
providing no indication of etiology.

The medical evidence added to the record is cumulative in nature 
in that it continues to show the presence of left ear hearing 
loss, something that was shown by the evidence previously of 
record.  It does not suggest that the left ear conductive hearing 
loss originated during active service or increased in severity as 
a result of the Veteran's active service.  In sum, it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Therefore, it is not new and material.

The evidence added to the record also includes that Veteran's 
statements that his hearing loss is due to acoustic trauma 
incurred during service in an artillery unit in Korea firing at 
Chinese and North Korean forces.  The Veteran's theory of 
causation was not previously argued and is accordingly new.  
However, the Federal Circuit in Boggs stated that a new theory of 
causation for the same disease or injury that was the subject of 
a  previously denied claim cannot be the basis for a new claim 
under 38 U.S.C.A. § 7104(b) unless the new theory of causation 
constitutes new and material evidence.  

In this case, the Veteran's DD Form 214, which demonstrates 
service with the Field Artillery in Korea, was considered by the 
RO in 1955.  The Veteran has presented no medical evidence 
showing his claimed conductive hearing loss is due to acoustic 
trauma in service, as he contends; where resolution of the issue 
on appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The statement by Ms. T.H. credibly discusses the Veteran's 
current symptoms, but the current symptoms are irrelevant to the 
issue at hand.  Ms. T.H. also asserts a relationship between 
hearing loss and the Veteran's active service; however, as noted 
above, these unsupported lay statements pertaining to a medical 
matter cannot serve as a predicate to reopen the claim a 
previously disallowed claim.   

In sum, nothing in the evidence added to the record since 1955 
supports a finding that the Veteran has a left ear conductive 
hearing loss disability due to military service, nor does the new 
evidence address any unproven element at the time of the previous 
denial.  Shade, supra..  Therefore, none of the evidence added to 
the record is material, and reopening of this claim is not in 
order.  



Service Connection for Sensorineural Hearing Loss

STRs show no complaint of hearing loss.  Pre-induction physical 
examination in September 1950 showed hearing acuity as 15/15 
under the "whispered voice" test, and identical 15/15 reading 
was shown on his separation physical examination in March 1954.  
Service records indicate the Veteran was assigned to firing 
batteries of various Field Artillery (FA) battalions units during 
active service, including A Battery of the 69th FA Battalion and 
C Battery of the 376th FA Battalion.  His DD Form 214 shows he 
served in Korea, and was awarded the Korean Service Medal with 
two campaign stars.  However, per his DD Form 214, his military 
occupational specialty (MOS) was not cannoneer, but rather 4345, 
Light Vehicle Driver.
  
Audiograms from Medicus Clinic dated in April 1996 and August 
1997 show hearing loss to some degree; there is no indication of 
the nature of the hearing loss (sensorineural versus aging or 
other disease).  However, a January 2003 treatment note by the 
same provider states a clinical impression of advanced 
sensorineural hearing loss (SNHL) and associated tinnitus.

The Veteran asserted in his new claim for service connection, 
received in October 2002, that he served in an artillery unit in 
Korea firing at Chinese and North Korean forces.  He also 
asserted in his PTSD stressor statement, and in a VA PTSD 
examination in August 2005, that he was exposed to artillery 
barrages and had engaged in close combat, with his buddies dying 
all around him.

The Veteran had a VA audiology/speech consultation in March 2003 
in which he complained of bilateral hearing loss, left worse than 
right, since service.  He also reported significant noise 
exposure in the service so intense that his ears bled.  
Audiometer readings appear to meet the criteria for bilateral 
hearing loss disability under the criteria of 38 C.F.R. § 3.385 
as cited above.  Based on current audiological evaluation, the 
audiologist stated an impression of bilateral hearing loss, 
predominantly SNHL, severe in the right and moderate-to-severe in 
the left.  

The Veteran had another VA audiological evaluation in October 
2005 in which he reported bilateral hearing loss since Korea, 
left worse than right.  His audiometer scores were severely 
decreased since the March 2003 evaluation but were not considered 
adequate for rating; accordingly, the audiologist made no 
recommendations.  

The Veteran underwent another VA audiological evaluation in 
January 2006. The audiologist reviewed the claims files.  The 
audiologist noted that in October 2005 the Veteran had provided 
inconsistent responses and had refused to respond at the limits 
of the audiometer, and at the present evaluation the Veteran once 
again refused to provide consistent or reliable readings.  
Therefore, that day's test results were once again inconsistent 
and inadequate for rating.  However, based on review of the 
claims files and clinical observations, the audiologist stated an 
opinion that the current hearing loss is not likely related to 
active service.

The Board issued a decision in April 2006 denying service 
connection for right ear hearing loss.  Accordingly, only the 
left ear hearing loss claim remains before the Board.

In April 2009 the Board remanded the case for examination by a 
physician to determine the etiology of the Veteran's claimed left 
ear hearing loss.  

The Veteran had a VA audiological evaluation, by an audiologist, 
in July 2009.  The audiologist stated the Veteran had clearly 
understood instructions and performed well.  The audiologist 
diagnosed severe-to-profound bilateral SNHL.  The audiologist 
stated an opinion, based on the examination and on review of the 
claims files, that the current SNHL was not likely due to active 
service.  The audiologist noted the Veteran had reported acoustic 
trauma in service, but also had noise exposure after service in 
the form of chain saws, hunting and occupational construction 
noises.  Given the normal hearing evaluation on discharge from 
service, and given the history of significant post-service noise 
exposure, the Veteran's current SNHL was not likely caused by or 
the result of acoustic trauma during service.

The files contain a November 2009 letter from T.H., the Veteran's 
friend and caregiver stating she had known the Veteran for the 
past four years and describing the severity of the Veteran's 
hearing loss, which she attributed to the Veteran's service.

Because the last VA examination had not been performed by a 
physician, as directed by the Board's remand, the Board remanded 
the case once again in August 2010 to obtain a VA examination by 
a physician.  An examination was scheduled in October 2010, but 
the Veteran failed to report.    

On review of the evidence above, the Board finds the Veteran is 
shown to have an SNHL disability of the left ear under the 
criteria of 38 C.F.R. § 3.385; the first element of service 
connection is accordingly satisfied.  However, a veteran seeking 
disability benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case there is no medical evidence of an etiological 
relationship between the claimed left ear SNHL and active 
service, and in fact two different VA audiologists have stated an 
opinion, after examining the Veteran and reviewing the file, that 
the claimed disorder is not likely related to service.   There 
are no contrary medical opinions of record, and the findings of a 
physician or other competent examiner are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. Derwinski, 
1 Vet. App. 66 (1991).  

The Veteran has asserted continuous hearing loss since discharge 
from service; lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (lay person may provide eyewitness 
account of medical symptoms).  However, as a lay person, the 
Veteran is not competent to state that sensorineural hearing loss 
was present at the time of his discharge from service or to 
provide an opinion concerning the etiology of his sensorineural 
hearing loss.  As noted above the competent and uncontroverted 
medical opinions of record assert the Veteran's disorder is 
likely attributable to acoustic trauma after service rather than 
acoustic trauma during service.  

The Veteran has reported combat-related acoustic trauma in 
service.  He was granted service connection for PTSD based on 
exposure to combat, and his MOS of light truck driver assigned to 
Field Artillery units is consistent with acoustic trauma to some 
degree.  However, even under the combat presumption, current 
disability and medical nexus must be proved by competent medical 
evidence.  See Wade v. West, 11 Vet. App. 302 (1998).  As noted 
above, the medical evidence in this case has consistently been 
against an etiological relationship between the SNHL and active 
service.   

In sum based on the evidence and analysis above, the Board finds 
the Veteran's claimed left ear SNHL is not etiologically related 
to active service.  Accordingly, the claim for service connection 
must be denied.

Because the evidence in this case preponderates against the 
claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. 49, 54.   


ORDER

As new and material evidence has not been received, reopening of 
the claim for service connection for conductive hearing loss 
disability of the left ear is denied.

Service connection for sensorineural hearing loss disability of 
the left ear is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


